                Case 2:20-cv-01060-SU       Document 1   Filed 07/01/20    Page 1 of 4




John Barhoum, OSB No. 045150
Email: john.barhoum@chockbarhoum.com
Chock Barhoum LLP
121 SW Morrison St., Suite 500
Portland, OR 97204
Telephone: 503.223.3000
       Attorneys for Defendant




                              UNITED STATES DISTRICT COURT

                                     DISTRICT OF OREGON

                                     PENDLETON DIVISION


SHIRLEY P. TENEYCK,                                 Case No. ___________________
                               Plaintiff,            DEFENDANT’S NOTICE OF
           v.                                        REMOVAL

THRIFTY PAYLESS, INC., a California                  JURY TRIAL DEMANDED
corporation d/b/a RITE AID PHARMACY,

                               Defendant.


           TO: THE CLERK OF THE ABOVE ENTITLED COURT:

           PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441, 1446 and 1332(2),

Defendant Thrifty Payless, Inc. (“Defendant”) hereby removes this action from the Circuit Court

of the State of Oregon for the County of Umatilla to the United States District Court for the

District of Oregon, Pendleton Division.

///

Page 1            DEFENDANT’S NOTICE OF REMOVAL


PIN15.53
             Case 2:20-cv-01060-SU         Document 1      Filed 07/01/20     Page 2 of 4




                                          RELEVANT FACTS

           On June 15, 2020, Defendant received a Summons and Complaint captioned Shirley P.

Teneyck v. Rite Aid Headquarters, Corporation, Case No. 20CV20115, filed in the Circuit Court

for the State of Oregon for the County of Umatilla. See Declaration of Jessica Lancaster

(“Lancaster Decl.”), ¶ 2. Copies of the Summons, Complaint, and Amended Complaint are

attached thereto as Exhibits A, B, and C, respectively. Id. These documents, taken together,

constitute all process, pleadings, and orders served on Defendant in that action up to the present

date. Id.

                                    GROUNDS FOR REMOVAL

           Pursuant to 28 U.S.C. § 1441(a), a defendant may remove an action filed in the state

court to the United States District Court if the district court has diversity jurisdiction under 28

U.S.C. § 1332(a)(1). This action is one over which the district court has diversity jurisdiction

under 28 U.S.C. §1332(a)(1), because the action involves citizens of different states, and the

amount in controversy exceeds $75,000. The particular grounds for removal of this action are as

follows:

              1. Plaintiff’s claims for relief against Defendant exceed $75,000. See Complaint, ¶¶

                  6 and 8, and Amended Complaint, ¶¶ 6 and 8.

              2. Plaintiff and Defendant reside in different states. Upon information and belief,

                  Plaintiff resides in Oregon. See Complaint, ¶ 1, and Amended Complaint, ¶ 1.

              3. Defendant Thrifty Payless, Inc. is a California business corporation registered in

                  the State of Oregon. See Defendants’ Corporate Disclosure Statement and

                  Lancaster Decl., ¶ 4.

///

Page 2          DEFENDANT’S NOTICE OF REMOVAL


PIN15.53
             Case 2:20-cv-01060-SU            Document 1   Filed 07/01/20     Page 3 of 4




                                 TIMELINESS AND PROCEDURE

           Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(c) because it has been

less than a year since this action commenced and the amount in controversy exceeds $75,000.

This Notice of Removal is timely filed pursuant to 28 U.S.C. § 1446(b)(3) because fewer than 30

days have elapsed since Plaintiff’s Complaint was received on June 15, 2020, verifying that the

case was removable. See Lancaster Decl., ¶ 5.

           No further proceedings have occurred in the Circuit Court for the State of Oregon for the

County of Umatilla as of the date of this removal as outlined herein. See Lancaster Decl., ¶ 2.

           Counsel for Defendant will file a copy of this Notice of Removal with the Clerk of the

Circuit Court for the State of Oregon for the County of Umatilla and will give notice of same to

Plaintiff as required by 28 U.S.C. § 1446(d).

           WHEREFORE, Defendant prays that this action be removed from the Circuit Court for

the State of Oregon for the County of Umatilla and placed on the docket of the United States

District Court for the District of Oregon, Pendleton Division.

                                       JURY DEMAND

           Pursuant to Fed. R. Civ. P. 38(b), Defendant demands a trial by jury.



           Dated this 1st day of July 2020.

                                               CHOCK BARHOUM LLP



                                               John R. Barhoum, OSB No. 045150
                                               Email: john.barhoum@chockbarhoum.com
                                                  Attorneys for Defendant



Page 3          DEFENDANT’S NOTICE OF REMOVAL


PIN15.53
             Case 2:20-cv-01060-SU         Document 1      Filed 07/01/20    Page 4 of 4




                                   CERTIFICATE OF SERVICE

           I hereby certify that a true copy of the foregoing DEFENDANT’S NOTICE OF

REMOVAL was served on:

  R.A. “Andy” Millar                                   ¨ By hand delivery
  R.A. ANDY MILLAR PC                                  ¨ By first-class mail*
  920 S Main Street, PO Box 388                        ¨ By overnight mail
  Milton Freewater, OR 97862                           ¨ By facsimile transmission:
             Attorneys for Plaintiff                     Fax # | (541) 938-0328
                                                       þ By e-mail:
                                                         Email | amillar2012@gmail.com


           *With first-class postage prepaid and deposited in Portland, Oregon.

           DATED this 1st day of July, 2020.


                                          CHOCK BARHOUM LLP



                                          John Barhoum, OSB No. 045150
                                          Email: john.barhoum@chockbarhoum.com
                                             Attorneys for Defendant




Page 1          CERTIFICATE OF SERVICE


PIN15.53
